PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/356,977
Filing Date: 8 May 2014
Appellant(s): McGolden, Michael



__________________
Daniel J. Honz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 18, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant appears to argue:
Green does not disclose or suggest the claimed fuel conditioning zone recited in independent Claims 1, 9, and 15.1 
Green does not disclose or suggest the claimed reaction zone having a live floor with multiple augers in a side-by-side configuration recited in independent Claims 1, 9, and 15.
That dependent Claims 2, 6, 8, 14, 16, 19, and 21-26 are patentable for the same reasons offered with respect to the patentability of independent Claims 1, 9, and 15.
GREEN DISCLOSES AND SUGGESTS THE CLAIMED FUEL CONDITIONING ZONE IN MULTIPLE EMBODIMENTS
Appellant appears to argue that Green does not disclose a fuel conditioning zone because the pitch of the auger prevents air from entering the feed hopper or leaving the reaction zone where pyrolysis occurs (Appellant's Brief (hereinafter "App. Br."), Page 11/Paragraph 3 (hereinafter "Pg/Pr")).  Appellant also appears to allege that the hopper cannot act as a dryer because no gas enters the hopper. (App. Br., Pg11/Pr3).
The Examiner respectfully disagrees.
First, as noted in the passage relied upon by Appellant, Green discloses that the auger arrangement is typical and thus the disclosure and suggestion is not limited to the single embodiment (Pg3/Pr51).  While Green discloses a preferred embodiment wherein gas from the reaction zone does not enter the hopper, a "preferred embodiment[] do[es] not constitute a teaching away from a broader disclosure or nonpreferred embodiment[]," (MPEP 2123).  Green discloses that the fuel is conditioned along the auger using gas (Pg5/Pr65).  
The conditioning zone, as defined by Appellant in Claim 1, includes both the dryer and metering bin which would include the heated auger and hopper above the heated auger disclosed by Green (Fig. 4, Pg5/Pr65).  Appellant's specification and drawings do not limit the functioning of the dryer to require gas flow2 undermining Appellant's argument that Green could not disclose a dryer because Green does not allows gas flow (App. Br., Pg11/Pr3).  That Green at once discloses and suggests a fuel conditioning zone finds further support in Green's disclosure of controlling the moisture content of the feedstock (Pg3/Pr51).  Finally, Greens suggest "several possible heat transfer arrangements" including application of heat to the pipe carrying the auger which would then dry the feedstock (Pg5/Pr65).  As such, Green discloses and suggests to a person of ordinary skill in the art multiple embodiments of a fuel conditioning zone.
GREEN DISCLOSES AND SUGGESTS THE CLAIMED REACTION ZONE HAVING A LIVE FLOOR WITH MULTIPLE AUGERS IN A SIDE-BY-SIDE CONFIGURATION
Appellant appears to argue that Green does not disclose a reaction zone with a live floor having multiple augers in a side-by-side configuration in a single embodiment (App. Br., Pg11/Pr4-Pg13/Pr2).  Appellant first asserts that in one embodiment shown in Figure 4 of Green, the single auger 6 does not disclose a live floor having multiple augers in a side-by-side configuration as recited in Claim 1 (App. Br., Pg11/Pr4).  Appellant also appears to argue that because Green discloses a single auger within a lone cylinder in one embodiment, Green cannot discloses a live floor having multiple augers within the single cylinder that provides for feedstock movement (App. Br., Pg12/Pr1).  To avoid Green's disclosures of multiple augers used for a common hopper and oven, Appellant appears to argue that Green does not allow scaling up because of complexity (Pg13/Pr2).
The Examiner respectfully disagrees.
Appellant argues against a single embodiment disclosed by Green with respect to the structure and function of a single auger (App. Br., Pg11/Pr4-Pg12/Pr1).  Appellant does not argue that the combination of embodiments disclosed by Green render the live floor limitation having multiple augers side-by-side not obvious.   The final rejection of the claim limitation, however, relied upon multiple embodiments in finding Green disclosed and suggested the live floor having multiple augers obvious (Office action, mailed July 16, 2020, Pg6/Pr17, Pg7/Pr19, Pg9/Pr23-24).  One cannot show nonobviousness by individually arguing against single embodiments where the rejections are based on combinations of embodiments. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Green discloses and suggests the use of multiple augers within a single reaction zone for moving the feedstock.  This disclosure and suggestion is found in U.S. Patent Nos. 6,048,374 and 6,830,597 which are incorporated by reference (Green, Pg1/Pr4).  Each patent discloses multiple augers in the reaction zone (6,048,374, C8/L50-54; 6,830,597, C10/L44-48).  As such that the combination of these disclosures and the embodiment cited by Appellant renders the claimed reaction zone having side-by-side augers obvious.  
In response to Appellant's argument that the references fail to show certain features of the claimed invention, it is noted that the features upon which Appellant relies (i.e., multiple side-by-side augers within a single pipe or cylinder) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to Appellant's complexity argument, while the use of multiple augers can be complex that complexity does not mean that the use of multiple augers is not obvious.  Appellant appears to argue the Office should provide an assembly manual for the combination of embodiments.  The test for obviousness is not whether the features of a second embodiment may be bodily incorporated into the structure of a first embodiment; nor is it that the claimed invention must be expressly suggested in any one or all of the embodiments.  Rather, the test is what the combined teachings of the embodiments would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, "[t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations [and t]he mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness [because t]he gap between the prior art and the claimed invention may not be so great as to render the [claim] nonobvious to one reasonably skilled in the art" (MPEP 2141(III) (quotes and cites omitted)).
In response to Appellant's argument that there is no teaching, suggestion, or motivation to modify the embodiments, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the embodiments themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made3 to substitute the single auger disclosed by Green in a first embodiment with the multiple augers disclosed by the incorporated patents and arranged in a side-by-side configuration or transversely because combining these known elements using known methods would yield a predictable result of scaling up the biomass feedstock device while moving feed and product (Pg5/Pr65).

THE DEPENDENT CLAIMS ARE OBVIOUS FOR THE SAME REASONS THE INDEPENDENT CLAIMS ARE OBVIOUS
Appellant argues the dependent claims are patentable for the same reasons the independent claims are patentable (App. Br., Pg14/Pr1).
The Examiner respectfully disagrees.
Appellant's arguments regarding the dependent claims are not persuasive for the reasons disclosed above regarding independent Claim 1, 9, and 15.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779   

/William Krynski/
Supervisory Patent Examiner, TC 1700
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 Appellant repeats the same arguments with respect to Claims 9 and 15 and therefore in the interest of brevity and pithiness, a single response with respect to Claim 1 is presented but the response is equally applicable to both Claims 9 and 15.
        2 The principle of conductive heat transfer requires that Appellant does not limit the dryer functioning only with gas flow as nothing in the specification or drawings indicates thermal isolation of parts using insulation.  
        3 This application has been examined under the pre-AIA  first to invent provisions.